Citation Nr: 0712493	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from January 1956 to June 1973.  He died in 
December 2000.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the appellant's cause 
of death claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In the appellant's timely substantive appeal, received in 
April 2003, she requested a hearing at the RO before a 
traveling Veterans Law Judge.  

Prior to the hearing, and, in response to a June 2004 
Supplemental Statement of the Case (SSOC), the appellant 
signed an SSOC expedited action attachment and indicated on 
the form that she had changed her address.  However, in a May 
2005 letter sent to her old address, the RO informed the 
appellant that she was scheduled to appear in June 2005 for 
the requested hearing.  The appellant failed to report for 
the scheduled hearing.  In a statement received at the RO in 
August 2006, the appellant reported that she failed to 
receive notice of the scheduled hearing and she requested 
rescheduling of the hearing at the St. Petersburg, Florida 
RO.  

In response, the Board has determined that good cause has 
been shown by the appellant.  The motion to reschedule the 
appellant's Travel Board hearing is granted.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must place the appellant's 
name on the docket for a personal hearing 
before a Veterans' Law Judge at the St. 
Petersburg RO, according to the August 
2006 request for a rescheduled hearing.  
A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



